Citation Nr: 1704073	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-08 857	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities on a schedular basis.

2.  Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active duty service from October 1992 to February 1997 with 4 months and 15 days of prior active service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the RO.  

In January 2012, the Board remanded the matter.  Following that remand, in March 2016, the Board denied the issues on appeal, and the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), an October 2016 Order of the Court vacated the Board's March 2016 decision, and remanded the matter for actions consistent with the JMR.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are right shoulder impingement syndrome with degenerative arthritis (rated as 30 percent disabling), left shoulder impingement syndrome (rated as 20 percent disabling), left inguinal nerve damage (rated as 10 percent disabling), mini-laparotomy surgical scar (rated as 10 percent disabling), right shoulder scar associated with right shoulder impingement syndrome (rated as non-compensably disabling) and abdominal surgical scar (rated as non-compensably disabling); the combined rating is 60 percent.

2.  Service-connected disability or disabilities have not prevented the Veteran from obtaining and maintaining substantially gainful employment.  


	(CONTINUED ON NEXT PAGE)





CONCLUSIONS OF LAW

1.  The schedular requirements for a TDIU rating are not met, and a TDIU rating on an schedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

2.  Referral of entitlement to a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in a May 2015 letter concerning TDIU, and the issue was readjudicated in a September 2015 Supplemental Statement of the Case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations.  All known and available records relevant to the matters on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

A total rating may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The Veteran has several service-connected disabilities, and was awarded 2 periods of temporary total disability evaluation related to the service-connected shoulder disabilities.  Throughout the relevant period, she has had a 60 percent combined disability evaluation, with no single disability rated higher than 30 percent.  Her service connected disabilities comprise right shoulder impingement syndrome with degenerative arthritis (rated as 30 percent disabling), left shoulder impingement syndrome (rated as 20 percent disabling), left inguinal nerve damage (rated as 10 percent disabling), mini-laparotomy surgical scar (rated as 10 percent disabling), right shoulder scar associated with right shoulder impingement syndrome (rated as non-compensably disabling) and abdominal surgical scar (rated as non-compensably disabling).  

Because no service-connected disability has been rated 60 percent or higher, and the combined evaluation has never been 70 percent or more, under the 38 C.F.R. § 4.16(a) criteria outlined above, the Veteran does not meet the schedular criteria for a schedular TDIU rating.  Consequently, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), is not warranted, and must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In petitioning for vacatur and remand, the parties to the JMR cited to the Board's failure to provide an adequate statement of reasons and bases, in that it did not discuss whether the Veteran's participation in Compensated Work Therapy (CWT) through VA and the Veterans Treatment Court (VTC).  The parties also agreed and that the Board failed to limit its analysis to the 2007 to 2008 timeframe requested by the appellant.  The Court granted the parties' motion, and the matter has returned to the Board.  

As noted above, the Board has denied entitlement to a TDIU on a schedular basis, to include any timeframe in 2007 to 2008.  Along these lines, the Board notes that the JMR is indeterminate as to whether the appeal is limited to any 2007 to 2008 timeframe.  On one hand, limitation is requested, and on the other the parties cite to the Board's failure to consider evidence dated in 2014 and 2015.  In light of the ambiguity, the Board will leave open the scope of time in which the TDIU is to be considered, including on an extraschedular basis.  

The parties noted that the Board did not consider whether the Veteran's CWT in 2015 constituted more than "marginal employment.  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned, as in the Veteran's situation in this case, in an essentially protected environment.  38 C.F.R. § 4.16(a).

A review of the Veteran's VA Vocational Rehabilitation records shows that she sought these benefits in 2003 and 2009.  Those records disclose self-reports of income, noting income of $1,600.00 per month from 1997 to 2004, with an apparent gap in employment from 2004 to 2009.  From 2009 and on the Veteran reported income of $1,200.00 per month.  From 1997 to 2004, on an annualized basis, the Veteran apparently had income of approximately $19,200.00.  From 2009 and on, she had annualized income of $14,400.00.  During the applicable period, the Veteran has had 3 dependent children, not always in her custody.  

Vocational Rehabilitation records dated in 2004 document that the Veteran began attending college, but ultimately withdrew in late 2006, with complaints that her right arm was "basically useless."  

A November 2006 report of VA examination reflects the Veteran's report that her usual occupation was stenographer; however, she was then a student, having lost her job because of her inability to use the right shoulder in stenographic activities. To that end, she reported that her right shoulder disability had caused significant impact on her employment given that she had difficulty grasping and using her right arm in stenographic activities, including typing.

The Veteran filed for an increased evaluation of her right shoulder disability in June 2007.  VA records dating back to this time document numerous instances of treatment for opioid and polysubstance dependence, as well as other psychiatric disabilities, with the Veteran dating her drug use and dependence to sometime in 1997.  They also document chronic pain, including in the shoulders.  

VA Vocational rehabilitation records dated in 2009 document that she had a serious employment handicap, including as due to chronic pain.  Impairment of her shoulders was cited as limiting use of her arm.  

A March 2009 VA examination report reflects the Veteran's report that her usual occupation was billing and collection.  However, she indicated that she was not currently employed and had been unemployed for 2 to 5 years.  She stated that her right shoulder disability was the reason for her unemployment.

In July 2012, the Veteran was admitted to the VA Substance Abuse Rehab Therapy Program (SARRTP).  She was treated for opioid dependence and withdrawal, methamphetamine dependence, cannabis abuse versus dependence, anxiolytic abuse and substance-induced mood disorder versus depression.  She was apparently homeless.  See July 22, 2012, discharge summary.

A November 2013 VA examination report documents that the Veteran's right shoulder disability continued to impact her ability to work.  The examiner noted that the disability prevented any occupation that required forceful grasping and pulling, lifting, carrying or pushing,  as well as all overhead work.

In April 2013, the Veteran became involved with the VTC appropriate to the jurisdiction after she was charged with a felony.  She began CWT in July 2013, and earned $1,200.00 per month.  She has continued in the CWT program and SAARTP through the VTC and VA.  VA records associated with the VTC reflect involvement in law-breaking behavior that had led to psychosocial stressors to include loss of employment, relationship difficulties, and incarceration.  

A February 2014 report of VA scar examination reflects that the Veteran's scar disabilities did not impact her ability to work.  

An August 2014 VA Discharge Summary documents a history treatment for opioid and polysubstance abuse, including the use of narcotics and bath salts.  At this time, the Veteran continued to participate in CWT, and had a place to live.

In October 2014 VA examination continued to indicate that the Veteran's right shoulder disability impacted her ability to work.  Examination resulted in the impression that the disability prevented the Veteran from engaging in any occupational activities that required the capacity to forward flex or abduct the arm beyond 45 degrees, or that required any lifting, carrying, or other forceful use of the right upper extremity.

VA examination in September 2015 reflected that the disability resulted in an inability to raise her arm overhead, push, pull, lift or carry with her right arm.  It is noted that the Veteran reported that she then had a job and was able to work, albeit with limited capacity due to her right shoulder condition. The additional September 2015 reports of VA cranial nerves and loss of sense of smell and or taste examinations reflect that the Veteran's lingual nerve disability did not impact her ability to work.

As outlined above, entitlement to a TDIU is denied on a schedular basis.  38 C.F.R. § 4.16(a).  However, the Board must also consider whether referral for extraschedular consideration.  38 C.F.R. § 4.16(b).  Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

When considering a TDIU, the overriding issue is unemployability, not unemployment.  The sole fact that a veteran is unemployed for non-service- connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a claim for TDIU, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims (Court) has indicated that, in essence, the unemployability question, that is, the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 70 (2016) (stating that the regulation compels the conclusion that a veteran might be found unable to secure or follow a substantially gainful occupation when the evidence demonstrates that he or she cannot secure or follow an occupation capable of producing income that is more than marginal-i.e., with income that exceeds the amount published by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person).

Marginal employment may also be held to exist, on a facts- found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).

The VA General Counsel has concluded that VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities shall be rated as totally disabled, without regard to whether an average person would be rendered unemployable by such circumstances.  Thus, the criteria include a subjective standard.  It was also held that unemployability is synonymous with the inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  As noted above, in determining whether the veteran is entitled to individual unemployability, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding the claim, the Board may not favorably consider the effects of the non-service-connected disabilities with respect to their degree of interference with his employability.

Indeed, the Court stated that in order for a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, supra.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

First, the Board will address the issue regarding whether the Veteran's employment qualified as more than marginal, i.e. substantially gainful.  The Veteran's income ranges from $23,000.00 in 1997, to $19,200.00 from 1997 to 2004, and was approximately $14,400.00, thereafter, with the Veteran utilizing vocational rehabilitation benefits and working in CWT, or attending school.  Here, the poverty level threshold for one person ranged from $10,787.00 in 2007 to $12,082.00 in 2015.  See  U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, available at http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last accessed December 29, 2016).  Thus, the Veteran's income exceeded these thresholds, where documented.  

It is plausible that on a facts-found basis that the Veteran's income has been marginal.  Evidence indicates that she had 3 dependent children in her custody during the appeal.  Her CWT work is certainly a protected work environment.  It appears to the Board that her employment has largely been marginal since 2004.  However, the question of whether the Veteran's employment in CWT, or otherwise, constituted substantially gainful employment, i.e. more than marginal employment,  is not determinative in this case as the Board finds that the weight of the evidence does not demonstrate that a service-connected disability or disabilities resulted in inability to obtain or maintain substantially gainful employment.  

The weight of the evidence demonstrates that the Veteran's impediment to gainful employment was not the result of any service-connected disability.  Rather, the impairment has resulted from nonservice-connected polysubstance abuse and dependence and psychiatric disability, and legal problems.  

The Board acknowledges that the evidence indicates that the Veteran's service-connected right shoulder disability interfered with her ability to work as a stenographer, and any career that required forceful grasping and pulling, lifting, carrying or pushing, or overhead work.  However, not all forms of gainful employment are precluded by any service-connected disability, or a combination thereof.  Gary, supra.  VA records disclose a history of opioid and substance dependence since approximately 1997, as well as treatment for various psychiatric disabilities.  Unfortunately, the record demonstrates that Veteran has been in and out of legal and employment trouble related to drug dependence for the duration of the period on appeal, to include any period from 2007 to 2008.  VA and CWT records do not indicate that her right shoulder disability impaired her ability to attend school or work.  Rather, the records predominantly show that substance abuse and psychiatric disability have caused the Veteran difficulty in obtaining and maintaining substantially gainful employment, regardless of whether any income has been marginal or she has worked in a protected environment.  Under these circumstances, the Board concludes that extraschedular referral is not warranted.  Gilbert, supra.


ORDER

Entitlement to a TDIU due to service-connected disabilities on a schedular basis is denied.

Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


